DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 lacks proper antecedent basis for “the capillary slit”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2015/0272218).
Chen shows the device claimed including a housing (320), an atomizer (366), a capillary buffer (37) in the housing, the capillary buffer having a first end, a second end, the capillary buffer (37) having a capillary buffer portion between the first and second ends, a vapor channel (372), a liquid supply (362), the capillary buffer in between the liquid supply and the atomizer, the capillary portion including a liquid conduit (374) between the first and second end of the capillary buffer, and through the buffer portion and the liquid supply connecting into the liquid conduit (374). Also, see Figures 5 and 6. 
	With respect to claim 5, Chen shows the vapor channel (372) alongside of the liquid conduit (374).   
	With respect to claim 7, Chen shows the liquid supply that is made of a fiber material. Also see para [0044].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0272218) in view of Buchberger (US 8,833,364).
	Chen shows the device claimed except for the capillary buffer portion having a plurality of buffer spaces formed by a plurality of buffer plates, an air channel, and a capillary slit perpendicular to the buffer plates. 
	Buchberger shows a liquid supply connected to a capillary buffer (42, 23) having a plurality of buffer spaces (53) formed by a plurality of spaced apart buffer plates, an air channel (56) connecting into all of the buffer plates, and a capillary slit/channel (41) positioned perpendicular to the buffer plates as shown in Figure 11. Buchberger further teaches that the buffer spaces are provided to hold liquid from the liquid supply wherein the liquid is atomized or heated via a wick/absorbent material (22) with a heating element wherein the liquid is supplied to the wick irrespective of its position. Also see column 16, lines 29-34. 
	In view of Buchberger, it would have been obvious to one of ordinary skill in the art to adapt Chen with the capillary buffer having a plurality of buffer plates with a plurality of spaces which can further hold liquid, including excess liquid, wherein the liquid is provided to the atomizer irrespective of its position so that the liquid can be effectively atomized via the atomizer.
	With respect to claim 3, Chen shows the capillary buffer (37) having the first end accommodating a liquid guiding structure (364), and while Chen does not show a recess at the first end of the capillary buffer, it would have been obvious to provide a recess or accommodating surface with the liquid guiding structure that can form a continuous flush contact so that the liquid can be effectively and predictably communicated to the liquid guiding structure without leaks. 
	With respect to claim 4, Buchberger shows the air channel is opposite to the position of the capillary slit/channel (41). 
With respect to claim 6, Buchberger shows the capillary buffer spaces that can hold liquid, including excess liquid, from the liquid supply.
	With respect to claim 8, Chen shows in various embodiments wherein the liquid supply is formed of a single component connected to an atomizer, and it would have been obvious to form the liquid supply and the capillary buffer in a single component as an alternative arrangement that can also effectively provide the liquid supply to the atomizer.    
With respect to claim 9, Buchberger further shows a composite formed of a wick with a capillary structure can be less than .3 mm, and it would have been obvious to form the capillary having a width that is less than .3 mm which would include the recited range of .05 to .2 mm so that the liquid can be effectively transported by a capillary action as known in the art.
 With respect to claims 10, 11, 12 and 14, Buchberger shows the capillary slit/channel that is provided parallel to the longitudinal axis of the device wherein the capillary slit/channel is also provided radially offset and opposite from the air channel (56), and that the buffer plates are parallel to each other and perpendicular to the capillary slit/channel. Also, see Figures 10 and 11.  
With respect to claim 13, Buchberger further shows an air vent (52) which is communication with in communication with the capillary buffer that includes a chamber (21) and a housing vent (98) which would allow a bi-direction flow in the air channel. Also, see Figures 10 and 17.
With respect to claim 15, Chen shows the device claimed including a capillary buffer (37) in between a liquid supply (362) and an atomizer (366), a liquid conduit (374). And, Buchberger shows a capillary buffer having a plurality of spaced apart buffer plates with an capillary opening (55) in the buffer plates (also see Figure 17). 
With respect to claim 16, Buchberger shows an air channel (56) that is provided radially offset from a capillary slit/channel (41).  
	With respect to claim 17, Chen shows the vapor channel (372) alongside of the liquid conduit (374).
	With respect to claim 18, Buchberger shows the capillary buffer spaces that can hold liquid, including excess liquid, from the liquid supply.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,950,160 (hereinafter US ‘160). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US ‘160 show the recited elements of the pending application including a housing, an atomizer, a capillary buffer having a first end and a second end wherein a capillary buffer portion would be present, and a vapor channel and a liquid conduit through the capillary buffer which would also be through the capillary buffer portion as recited in the pending claim 1. The patented claims also show the capillary buffer having a plurality of spaced apart buffer plates having spaces that also deemed to show a capillary opening in the buffer plates as recited in the pending claim 15.
While the claims are not identical, the variations of the pending claims are deemed obvious variations of the patented claims, including the dependent claims. It is also noted that more detailed patented claims are deemed to anticipate the broader scope of the pending claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761